Citation Nr: 1516838	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) for the purposes of additional accrued benefits. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  He died on January [redacted], 2011 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which awarded service connection for CAD and assigned an initial 10 percent evaluation effective September 10, 2004 to January [redacted], 2011.  


FINDING OF FACT

The Veteran's CAD manifested occasional chest pain/angina, required continuous medication, and produced metabolic equivalents (METs) between 12.9 and 13.4 with normal left ventricular ejection fraction and no congestive heart failure.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for CAD for the purposes of additional accrued benefits are not met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.3, 4.7, 4.104, 4.118, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for CAD for the purposes of accrued benefits was awarded in the December 2011 rating decision on appeal.  An initial 10 percent evaluation was assigned effective September 10, 2004 to January [redacted], 2011.  The appellant contends that an increased evaluation is warranted for the service-connected CAD as the Veteran's heart disease was more severe than contemplated by the initial 10 percent initial rating.  

At the time of his death in January 2011, the Veteran was pursuing a claim for entitlement to service connection for CAD.  The December 2011 rating decision granting the benefit was issued after the Veteran's death and awarded compensation to the appellant in the form of accrued benefits.  Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000 (a) (2014).  Thus, the appellant's current claim for an increased rating is for the purposes of additional accrued benefits. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's CAD was assigned an initial 10 percent evaluation from September 10, 2004 to January [redacted], 2011 under Diagnostic Code 7005 pertaining to arteriosclerotic heart disease (CAD).  Under this diagnostic code, a 10 percent rating is assigned for CAD resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  CAD resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 


The Board finds that an initial rating in excess of 10 percent for the Veteran's CAD is not warranted at any time during the period from September 10, 2004 to January [redacted], 2011.  Upon VA examination in December 2010, the Veteran denied experiencing chest pain, syncope, or experiencing any cardiac events since an angiogram and stent placement in January 1998.  The Veteran's cardiac disease was also found to have no effect on his activities of daily living.  VA and private treatment records are negative for cardiac complaints aside from an instance in June 2009 when the Veteran reported experiencing occasional episodes of chest pain.  Exercise stress tests performed in June 2004, July 2006, January 2006, and August 2007 were negative for ischemia, established METs ranging from 12.9 to 13.4, and demonstrated an ejection fraction of no less than 64 percent.  The December 2010 VA examiner also determined that the Veteran's METs should be considered normal.  The record contains no lay or medical evidence of cardiac hypertrophy or dilatation, left ventricular dysfunction, or congestive heart failure.  It is also clear that the Veteran's heart disease does not manifest METs greater than 5 but not greater than 7.  

The appellant has provided statements in support of the claim, reporting that the Veteran's disability worsened in the years prior to his death and was productive of peripheral edema, neuropathy, dizziness, chest discomfort, and shortness of breath.  Additionally, she contends that the Veterans death certificate shows that he died due to a myocardial infarction in January 2011 which indicates a worsening of his disability.  With respect to the Veteran's vascular and neurological conditions, the record does not contain evidence linking these symptoms to his service-connected heart disease.  In July 2009, the Veteran's cardiologist noted complaints of bilateral ankle swelling, right foot numbness, and right calf pain during a recent stress test.  Venous dopplers performed earlier that month were negative and right calf claudication, toe numbness, and ankle edema were diagnosed.  In December 2010, the Veteran's physicians provided letters on his behalf stating that his symptoms of dizziness, lightheadedness, edema, and leg/foot pain were of an unclear etiology.  They were not attributed to the Veteran's cardiovascular disease.  
The Board has considered the appellant's statements, but notes that she is not competent to render a medical opinion linking the Veteran's symptoms to service-connected CAD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Instead, the Board finds that the medical evidence, including the December 2010 letter from the Veteran's cardiologist noting that the etiology of the symptoms was unclear, is more probative.  Furthermore, although the Veteran's death was attributed to a myocardial infarction, i.e. heart attack, the record does not contain any medical evidence indicating a worsening of his service-connected condition prior to his death.  The most recent VA cardiac examination was conducted in December 2010, one month before the Veteran passed away in January 2011.  As noted above, at that time the Veteran did not report any cardiac complaints or symptoms, denied experiencing chest pain, and did not manifest any limitation on his activities of daily living due to CAD.  Although the Veteran's death was cardiac-related, the Board cannot conclude that his CAD most nearly approximated the criteria associated with a rating in excess of 10 percent at any time prior to January [redacted], 2011.

Thus, the competent evidence of record establishes that the Veteran's service-connected CAD was productive of occasional chest pain and required continuous medication.  Objective testing, including exercise stress tests and EKGs performed throughout the claims period, showed that his cardiac functioning was normal and his symptoms are contemplated by the currently assigned 10 percent evaluation.  The Board has considered whether there is any other schedular basis for granting a higher rating during the applicable period, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the appellant's claim for an increased rating for accrued benefits purposes.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's CAD manifested symptoms such as occasional chest pain and required medication for control.  These manifestations are contemplated in the rating criteria and the criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the record does not indicate that the Veteran manifested an additional disability attributable to the combined effect of his multiple service-connected conditions prior to his death.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's CAD is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The appellant's appeal originates from the initial disability evaluation assigned following an award of service connection for accrued benefits purposes.  The underlying claim for service connection for CAD is now substantiated and the filing of a notice of disagreement (NOD) as to the December 2011 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the appellant's appeal as to the initial disability rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The March 2013 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue and included a description of the rating formula for all possible schedular ratings.  The appellant was thus informed of what was needed to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected CAD.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

While developing the Veteran's claim for entitlement to service connection for CAD, VA obtained records of treatment reported by him, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a VA examination in December 2010 in response to his claim for service connection.  The appellant has not identified any additional evidence to support the claim for an increased rating and additional accrued benefits, and the Board notes that claims for accrued benefits are limited to consideration of the existing evidence in the claims file at the time of a veteran's death; additional evidentiary development is generally not appropriate.  See 38 C.F.R. § 3.1000(a).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for CAD for the purposes of additional accrued benefits is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


